Opinion issued March 14, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-18-00957-CR
                             ———————————
                       MICHELLE SCHIFFER, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee



                     On Appeal from the 177th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1571975


                           MEMORANDUM OPINION

      Appellant, Michelle Schiffer, has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal. The Clerk of this

Court has sent a duplicate copy to the trial court clerk. Id.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2